DECISION.
The defendants and appellees in this case filed two motions in this conrt, one to attach to the transcript of the record two certificates which accompanied the motion, and the other, filed subsequently, to dismiss the appeal.
Both motions were heard on the same day and will be disposed of in this decision. •
In the suit which is the subject of this appeal the court rendered a judgment on April 12, 1911, and, thereafter, in the month of June, the plaintiffs requested that notice of said judgment be served upon them by the secretary, which was done on the 14th of the same month, and three days later the plaintiffs filed their notice of appeal and the same forms part of this record.
One of the additions which the appellees desire to make consists of a certified copy of a notice of appeal which in this same suit and from the same judgment the plaintiffs filed on April 12, 1911 — that is to say, on the same day on which the judgment was rendered — and which is not included in this record.
Such an addition is pertinent because it serves to show that another appeal had already been taken and to determine whether or not the second appeal was necessary.
The other addition consists of a certain ruling of the court below upon approving the statement of the case which is a part of this record made on account of the objection of the *999defendant to the approval of a second statement of facts and bill of exceptions.
, This addition should also he allowed by ns because it supplements the action of the court when approving the bill of exceptions included in this appeal.
The second motion relative to the dismissal of this appeal was accompanied by a certificate of the secretary of this court to show that there were filed in his office two appeals taken by the plaintiff s in the above-entitled suit in the District Court of Humacao from the same judgment of April 12, 1911, and that the hearing of both had been set.
It appears from the foregoing that the plaintiffs filed their notice of appeal on the same day that judgment was rendered and that subsequently they asked that notice of the judgment be served upon them by the secretary, that they then took a second appeal from the same judgment, and that to prosecute the same a second statement of the case was approved.
The second appeal was unnecessary because while it is' true that according to the act of March 9 of the present year amending, among others, section 299 of the Code of Civil Procedure, the time within which an appeal may be taken, shall begin to run from the day on which the secretary files; with the records a copy of the notice of the judgment which he is required to give to the defeated party or his attorney; but such notice is not necessary, however, when the defeated party has filed his appeal.
This requisite of the service of notice by the secretary is not jurisdictional and has been established solely for the benefit of the party prejudiced by the judgment, wherefore from the moment that the latter files his notice of appeal he; is considered to be notified and thereby to have waived his; right to the service of such notice. (See citations in note 76,, vol. 2, p. 799, of the Cyclopedia of Law and Procedure.)
For the reasons above stated we sustain the motion of the appellees to make certain additions to the transcript of this *1000appeal, and we also dismiss the second appeal taken by the plaintiff on June 17,1911, from the judgment rendered in this case on April 12 of the present year by the District Court of Humacao, to which this decision should be communicated.

Decided accordingly.

Justices MacLeary, Wolf, del Toro, and Aldrey concurred.
Mr. Chief Justice Hernández did not take part in the decision of this case.